DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama (US 2016/0380485).
Regarding claim 1, Murayama teaches a wireless power transmission apparatus (Figure 2) comprising: 
a power transmission coil (4a);
an inverter (3) configured to drive the power transmission coil (4a); 
a DC/DC conversion circuit (2) configured to drive the inverter (3); and 
a controller (7) configured to vary and determine an output voltage instruction value to the DC/DC conversion circuit (2), in order to decrease power output from the DC/DC conversion circuit (Para. [0030]).
Regarding claim 6, Murayama teaches a wireless power transmission system (Figure 2) comprising:

an inverter (3) configured to drive the power transmission coil (4a); 
a DC/DC conversion circuit (2) configured to drive the inverter (3); and 
a controller (7) configured to vary and determine an output voltage instruction value to the DC/DC conversion circuit (2), in order to decrease power output from the DC/DC conversion circuit (Para. [0030]).
As for claim 7, Murayama teaches a power receiver (11-14) including a coil (11a) for receiving a power from the wireless power transmission apparatus (1-5).

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (US 2015/0054456; “Yamakawa”).
Regarding claim 1, Yamakawa teaches a wireless power transmission apparatus (Figure 1) comprising: 
a power transmission coil (140; para. [0032]);
an inverter (130) configured to drive the power transmission coil (140); 
a DC/DC conversion circuit (120) configured to drive the inverter (130); and 
a controller (150) configured to vary and determine an output voltage instruction value to the DC/DC conversion circuit (120), in order to decrease power output from the DC/DC conversion circuit (Para. [0028]).
As for claim 6, Yamakawa teaches a wireless power transmission system (Figure 1) comprising:

an inverter (130) configured to drive the power transmission coil (140); 
a DC/DC conversion circuit (120) configured to drive the inverter (130); and 
a controller (150) configured to vary and determine an output voltage instruction value to the DC/DC conversion circuit (120), in order to decrease power output from the DC/DC conversion circuit (Para. [0028]).
As for claim 7, Yamakawa teaches a power receiver (210-250) including a coil (210) for receiving a power from the wireless power transmission apparatus.

Allowable Subject Matter
Claims 2-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Murayama and Yamakawa, fail to teach or suggest:
“the controller (i) compares a first power consumption value and a second power consumption value, the first power consumption value being calculated from a value of a voltage measured by the voltage detector and a value of a current measured by the current detector, and the second power consumption value being calculated, with the output voltage instruction value varied, from a value of a voltage measured by the voltage detector and a value of a current measured by the current detector, (ii) further varies the output voltage instruction value in the same direction as the output voltage instruction value has varied if the second power consumption value is equal to the first power consumption value or smaller, and (iii) varies the output voltage instruction value in a direction different from a direction in which the output voltage instruction value has varied if the second power consumption value is greater than the first power consumption value.”, as set forth in claims 2 and 8.

Conclusion
The prior art made of record and not relied upon teach wireless power transmission systems, comprising: power transmission coils, inverters, DC/DC converters and controllers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 30, 2021